



COURT OF APPEAL FOR ONTARIO

CITATION:
United
    States v. Nguyen, 2012 ONCA 398

DATE:  20120608

DOCKET: C54538

Doherty, Feldman and Rouleau JJ.A.

BETWEEN

The Attorney General of Canada on Behalf of the
    United States of America

Respondent

and

Dung Ngoc Nguyen

Applicant

Kim Schofield, for the applicant

Heather J. Graham, for the Attorney General of Canada
    and the Minister of Justice on behalf of the United States of America

Heard:  June 8, 2012

On appeal from the committal order of Justice Thorburn of
    the Superior Court of Justice, dated February 28, 2011, and on application for
    judicial review from the decision of the Honourable Rob Nicholson, Minister of
    Justice and Attorney General of Canada, concerning an application brought
    pursuant to s. 58 of the Extradition Act, S.C. 1999, c. 18, dated September 19,
    2011.

APPEAL BOOK ENDORSEMENT

[1]

We see no basis upon which we can interfere with the Ministers order. 
    He addressed the relevant factors on the
Cotroni
assessment.  The
    appellants personal circumstances were considered by the Minister.  We cannot
    say his decision to surrender despite those circumstances was unreasonable.

[2]

The application is dismissed.


